Citation Nr: 1643529	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  13-01 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1969 to January 1972.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board finds that further development is required before the issue on appeal is decided.  In a January 2011 private medical record, an audiologist noted the Veteran's complaints of severe hearing difficulties in most situations, especially in background noise.  At the last VA audiological examination in February 2011, the examiner noted the Veteran had difficulty hearing in background noise.  Thereafter, and in a letter received by the Board in February 2012, the Veteran indicated that his hearing loss disability had worsened since his February 2011 VA examination.  Specifically, he reported that his hearing had deteriorated to the point that he was no longer able to hear birds and other high frequency sounds and that he had a hard time understanding children's and women's voices.  Those details were not noted during the most recent VA examination.  Moreover, in a September 2016 appellate brief, the Veteran's representative argued that, given the volatile nature of the Veteran's hearing loss disability, and the plausibility of his hearing acuity worsening over time, another examination should be provided to determine the current severity of his condition.  The Board agrees.  

The United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to a new VA examination when there is evidence that the disability has worsened since the last VA examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to support adequately the decision in an appeal for an increased rating).  Here, on remand, the Veteran should be afforded a new VA examination, and his assistance should be obtained to ensure that copies of outstanding records of pertinent medical treatment are identified and added to his claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Afterwards, schedule the Veteran for a VA audiology examination to determine the current severity of his service-connected bilateral hearing loss.  The Veteran's claims folder must be made available to the examiner for review in connection with the examination.

The examination of hearing impairment should be conducted without the use of hearing aids.  The examination must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  For each ear, pure tone audiometric thresholds, in decibels, should be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz, as well as controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination).  The examiner is asked to describe the functional effects of the Veteran's bilateral hearing loss, including on his (the Veteran's) occupational functioning and daily activities. 

3.  Confirm that the VA examination report comports with this remand.  Undertake any other development found to be warranted.

4.  If the issue on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a Supplemental Statement of the Case and given a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

